ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-301, recommending that SAMUEL A. MA-LAT of SOMERDALE, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since April 7, 2003, by Orders of the Court filed on March 12, 2003, September 8, 2003, and June 22, 2006, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.5(b) (failure to communicate in writing to a client not regularly represented the basis or rate of fee), RPC 1.15(a) (failure to safeguard client funds and *321knowing misappropriation of client funds), RPC 5.3(a),(b), and (e) (failure to supervise and violation of responsibilities regarding non-lawyer assistants), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and the principles in In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And SAMUEL A. MALAT having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that SAMUEL A. MALAT be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that SAMUEL A. MALAT be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by SAMUEL A. MALAT pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*322ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.